[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: APPLICATION FOR PREJUDGMENT REMEDY
The plaintiff's application for a pre-judgment remedy is denied. The temporary injunction issued on February 11, 1997, is vacated.
The plaintiff failed to prove the requirements of General Statutes § 20-325a(b). In particular, the plaintiff failed to satisfy § 20-325a(b)(7), which requires a contract "signed by the person or persons for whom the acts were done. . . ." Subsection (c) of § 20-325a(b)(7).
THIM, JUDGE